DETAILED ACTION
Response to Arguments
The amendment filed 2/24/2021 have been entered and made of record.

The Applicant has canceled claim(s) 6-7 and 23-24.
The application has pending claim(s) 1-5, 8-22, and 25-36 (withdrawn claims 4-5, 11-13, 15-16, 21-22, 28-30, and 32-33 are withdrawn from further consideration).

In response to the amendments filed on 2/24/2021:
The “Objections to the specification” have been entered and therefore the Examiner withdraws the objections to the specification.  
The “Objections to the claims” have been entered, but the Applicant has not amended a few of the addressed claim objections and therefore the Examiner has once again addressed these issues.
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The “Claim rejections under 35 U.S.C. 101” have been entered and therefore the Examiner withdraws the rejections under Claim rejections under 35 U.S.C. 101.

Applicant’s arguments, see “Interpretation under 35 U.S.C. 112(f) …” in pages 12-13, filed 2/24/2021, with respect to claims 18, 19, 23, and 26 have been fully considered and are persuasive.  Therefore due to the amendments, the various 

Applicant’s arguments, see “Rejection under 35 U.S.C. 112(b) …” in pages 13-14, filed 2/24/2021, with respect to claims 9-10, 26-27, 34, and 36 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 112(b) rejections have been withdrawn. 

Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
The Applicant alleges, “Foreign Priority …” in page 11, and states respectively that a corrected ADS is herein filed and that the Applicant requests the Examiner to electronically retrieve the certified copy of the priority document.  The Examiner notes however that such a request requires the Applicant to file a PTO/SB/38 Request to Retrieve Electronic Priority Application.
The Applicant alleges, “Rejection under 35 U.S.C. 102 …” in page 14 and “Rejections under 35 U.S.C. 103 …” in pages 15-19, and states respectively that Garnavi fails to supply that which Lewenberg lacks because the normalization process of Garnavi is completely different from the normalization described in the amended independent claims. However the Examiner disagrees because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “channel information” refers to a color component of an image [see paragraph 0077 of Applicant’s wherein normalization is performed on each of the three color component channels]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore Garnavi does indeed disclose the broadest reasonable claim language interpretation of such a claim limitation [intensity values of color image pixels are indeed a type of information of the at least one channel of the color image] because Garnavi discloses normalizing the information of the at least one channel of the color image with respect to a pixel value of the color image from [0,255] to [0,1] (see Garnavi, Fig. 13, [0035], [0050], [0078], preprocessing the image data before passing the image through the CNN: the intensities of images span the range of (0-255), which are normalized to [0-1], e.g. the values are divided by 255 to get the normalized intensity image, computer processor implemented).  Further discussions are addressed in the prior art rejection section below.  Therefore the pending amended claims are not in condition for allowance because they are not patentably distinguishable over the prior art reference(s).

Claim Objections
Claims 3, 18, 20, 26, and 34 are objected to because of the following informalities:  
Claim 3 at line 3; and claim 20 at line 3; and claim 34 at line 3 respectively: Due to the amendments, “ROB-formatted” seems to be a typographical error and is suggested to be -- RGB-formatted --.
Claim 18 at line 6: Due to the amendments, “a neural network” should be -- the neural network --.
Claim 26 at line 2: Due to the amendments, “the processor comprises” should be -- the processor further comprises --.
Claim 26 at the last line respectively: “of the images” should still be -- of the color images --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 14 at line 1: Due to the amendments, the claim limitation “the feature points” lacks antecedent basis.

Re Claim 31 at line 1: Due to the amendments, the claim limitation “the feature points” lacks antecedent basis.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenberg et al (“Predicting Personal Traits from Facial Images Using Convolutional Neural Networks Augmented with Facial Landmark Information” – AAAI-16 – February 2016, pages 4365-4366, as applied in previous Office Action) in view of Garnavi et al (US 2017/0270653 A1, as applied in previous Office Action).
Re Claim 1: Lewenberg discloses a method for face classification (see Lewenberg, pages 4365-4366, classify the objective and subjective traits of the facial images), comprising: acquiring a color image of a target face, the color image comprising information of at least one channel (see Lewenberg, pages 4365-4366, test / inference images – 4-channels: RGB channels and facial landmark information channel); inputting the information of the at least one channel of the color image of the target face into a neural network (see Lewenberg, pages 4365-4366, testing and doing inference of the 4-channel input images with CNNs); and classifying, by the neural network, the target face 
However Lewenberg fails to explicitly disclose the first processing comprising: normalizing the information of the at least one channel of the color image of the target face with respect to a pixel value of the color image from [0,255] to [0,1].
	Garnavi discloses the first processing comprising: normalizing the information of the at least one channel of the color image with respect to a pixel value of the color image from [0,255] to [0,1] (see Garnavi, Fig. 13, [0035], [0050], [0078], preprocessing the image data before passing the image through the CNN: the intensities of images 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewenberg’s method using Garnavi’s teachings by including the normalization preprocessing to Lewenberg’s facial test / inference images in order to pre-process the image data before passing the image through the CNN in order to improve the CNN inference processing (see Garnavi, Fig. 13, [0035], [0050], [0078]). 

Re Claim 3: Lewenberg further discloses wherein the information of the at least one channel of the color image of the target face comprises information of three channels of an ROB-formatted or a YUV-formatted color image of the target face (see Lewenberg, pages 4365-4366, 4-channels facial test / inference images: RGB channels and facial landmark information channel).

Re Claim 8: Lewenberg further discloses wherein: the data about the first parameter for identifying the facial category of the target face is obtained from training the neural network with color images of face samples (see Lewenberg, pages 4365-4366, training images with CNNs – 4-channels: RGB channels and facial landmark information channel); and the color image of the face samples comprises information of at least one channel of the color images of the face samples (see Lewenberg, pages 4365-4366, training images – 4-channels: RGB channels and facial landmark information channel).

at least one of: determining feature points of the information of the at least one channel of the color images of the face samples, rotating the information of the at least one channel of the color images of the face samples based on the feature points (see Lewenberg, pages 4365-4366, before inputting the 4-channel training images into the CNNs for training, create rotated images of the RGB channels and then perform landmark augmentation which identifies eyes, nose, and mouth landmarks and the corresponding coordinates of the landmarks in the image); performing mirroring, linear transformation, and affine transformation on the information of the at least one channel of the color images of the face samples; aligning the feature points of the information of the at least one channel of the color images of the face samples to a set position (see Lewenberg, pages 4365-4366, before inputting the 4-channel training images into the CNNs for training, create rotated images of the RGB channels and then perform landmark augmentation which identifies eyes, nose, and mouth landmarks and the corresponding coordinates of the landmarks in the image); performing contrast stretching on the information of the at least one channel of the color images of the face samples; and normalizing the information of the at least one channel of the color images of the face samples with respect to pixel values of the color images.


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s method using Garnavi’s teachings by including the normalization preprocessing to Lewenberg’s facial training images in order to pre-process the image data before passing the image through the CNN in order to improve the CNN training processing (see Garnavi, Fig. 13, [0035], [0050], [0078]). 

Re Claim 14: Lewenberg further discloses wherein, the feature points are eye points (see Lewenberg, pages 4365-4366, landmark augmentation which identifies eyes, nose, and mouth landmarks and the corresponding coordinates of the landmarks in the image).

Re Claim 17: Lewenberg further discloses wherein the information of the at least one channel of the color image of the face samples is information of three channels of an ROB-formatted or a YUV-formatted color image of the face samples (see Lewenberg, .


Claims 18, 25-27, 31, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenberg in view of Garnavi, and further in view of Sachs et al (US 2017/0213112 A1, as applied in previous Office Action).  The teachings of Lewenberg as modified by Garnavi have been discussed above.
Re Claim 18: As to claim 18, the discussions are addressed with regard to claim 1 respectively.  Further although Lewenberg further discloses an apparatus for face classification, comprising a neural network (see Lewenberg, pages 4365-4366, a system / machine for classifying the objective and subjective traits of the facial images using the CNNs), Lewenberg however fails to explicitly disclose a processor, wherein the processor comprises a first processing module, and wherein the first processing module comprises a first normalizing sub-module.
	Sachs discloses an apparatus comprising a processor and a neural network, wherein the processor comprises a first processing module, and wherein the first processing module comprises a first normalizing sub-module (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218], computer implemented) [Garnavi also further discloses a first normalizing sub-module (see Garnavi, Fig. 13, [0035], [0050], [0078])].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Garnavi, using Sachs’s teachings by including the computer 

Re Claim 25:  Lewenberg further discloses wherein: the data about the first parameter for identifying the facial category of the target face is obtained from training the neural network with color images of multiple face samples (see Lewenberg, pages 4365-4366, training images with CNNs – 4-channels: RGB channels and facial landmark information channel); and the color images of the face samples comprise information of at least one channel of the color images of the face samples (see Lewenberg, pages 4365-4366, training images – 4-channels: RGB channels and facial landmark information channel). 

Re Claim 26:  Lewenberg as modified by Garnavi and Sachs further discloses wherein: the processor comprises a second processing module (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218], computer implemented); the second processing module is configured to perform, before the neural network is trained with the color images of the multiple face samples, an identical second processing on the information of at least one channel of the color image of the face samples; the second processing module comprises at least one of the following sub-modules: a rotating sub-module, a transforming sub-module, a aligning sub-module, a contrast stretching sub-module and a second normalizing sub-module, wherein: the rotating sub-module is configured to determine feature points of the information of the at least one channel of the color images of the face samples, and rotate the information of the at least one channel of the 

Re Claim 27:  Garnavi further discloses wherein the second normalizing sub-module is specifically configured to normalize the information of the at least one channel of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Garnavi and Sachs, using Garnavi’s teachings by including the normalization preprocessing to Lewenberg’s [as modified by Garnavi and Sachs] facial training images in order to pre-process the image data before passing the image through the CNN in order to improve the CNN training processing (see Garnavi, Fig. 13, [0035], [0050], [0078]). 

Re Claim 31:  Lewenberg further discloses wherein the feature points are eye points (see Lewenberg, pages 4365-4366, landmark augmentation which identifies eyes, nose, and mouth landmarks and the corresponding coordinates of the landmarks in the image). 

Re Claim 34:  Lewenberg further discloses wherein the information of the at least one channel of the color images of the face samples is information of three channels of an ROB-formatted or a YUV-formatted color image of the face samples (see Lewenberg, pages 4365-4366, training images with CNNs – 4-channels: RGB channels and facial landmark information channel). 

Re Claim 35: As to claim 35, the discussions are addressed with regard to claim 1 respectively.  Further although Lewenberg further discloses a system / machine (see Lewenberg, pages 4365-4366, a system / machine for classifying the objective and subjective traits of the facial images), Lewenberg however fails to explicitly disclose a non-transitory computer readable storage medium that stores a computer program, wherein the computer program performs the method when executed by a first processor. 
	Sachs discloses a non-transitory computer readable storage medium that stores a computer program, wherein the computer program performs the method when executed by a first processor (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218], processor(s) executing program instructions stored in memory).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Garnavi, using Sachs’s teachings by including the computer processor(s) hardware system to Lewenberg’s [as modified by Garnavi] system / machine in order to improve the processing capabilities of the Neural Network system (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218]). 

Re Claim 36:  As to claim 36, the discussions are addressed with regard to claim 1 respectively.  Further although Lewenberg further discloses an apparatus for face classification (see Lewenberg, pages 4365-4366, a system / machine for classifying the objective and subjective traits of the facial images), Lewenberg however fails to 
	Sachs discloses a memory, a second processor, and a computer program stored in the memory and executable on the second processor, wherein the computer program performs the method when executed by the second processor (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218], processor(s) executing program instructions stored in memory).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Garnavi, using Sachs’s teachings by including the computer processor(s) hardware system to Lewenberg’s [as modified by Garnavi] system / machine in order to improve the processing capabilities of the Neural Network system (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218]). 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenberg as modified by Garnavi, and further in view of Hsi (US 2013/0151523 A1, as applied in previous Office Action).  The teachings of Lewenberg as modified by Garnavi have been discussed above.
Re Claim 2: However Lewenberg as modified by Garnavi fails to explicitly disclose placing the color image of the target face into at least one corresponding folder in accordance with a result from the classification of the target face.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s method, as modified by Garnavi, using Hsi’s teachings by including the folder storage management process to Lewenberg’s [as modified by Garnavi] facial test / inference images in order to intuitively improve the storage of photos (see Hsi, [0067]). 


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenberg as modified by Garnavi and Sachs, and further in view of Hsi (US 2013/0151523 A1, as applied in previous Office Action).  The teachings of Lewenberg as modified by Garnavi and Sachs have been discussed above.
Re Claim 19:  However Lewenberg as modified by Garnavi and Sachs fails to explicitly disclose wherein the processor places the color image of the target face into at least one corresponding folder in accordance with a result from a classification of the target face. 
Hsi discloses wherein the processor places the color image of the target face into at least one corresponding folder in accordance with a result from a classification of the target face (see Hsi, [0067], the photos are classified according to face image 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Garnavi and Sachs, using Hsi’s teachings by including the folder storage management process to Lewenberg’s [as modified by Garnavi and Sachs] facial test / inference images in order to intuitively improve the storage of photos (see Hsi, [0044], [0067]). 

Re Claim 20: Lewenberg further discloses wherein the information of the at least one channel of the color image of the target face comprises information of three channels of an ROB-formatted or a YUV-formatted color image of the target face (see Lewenberg, pages 4365-4366, 4-channels facial test / inference images: RGB channels and facial landmark information channel).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 14, 2021